Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach, alone or in obvious combination, a pipe spinner and lifter for supporting and rotating a cylindrical member having a longitudinal axis comprising: a pair of jaws; a plurality of rollers; wherein the cylindrical member is rotatably captured by the pipe spinner and lifter to allow the cylindrical member to rotate about its longitudinal axis in a substantially horizontal orientation when the pipe spinner and lifter is in the closed configuration in combination with the other limitations of the claims.  The prior art made of record teaches devices which support cylindrical members in a horizontal orientation and allow for relative spinning between the device and the cylindrical member but does not teach that such devices are configured to lift the cylindrical member with jaws.  The prior art made of record also teaches devices which that lift and support cylindrical members and spin cylindrical members about their longitudinal axis in a vertical orientation, however such devices would not be obvious to use in a horizontal orientation without significant departure from their intended function and substantial nonobvious modification. The prior art fails to teach a device which lifts and spins a cylindrical member about its longitudinal axis in a substantially horizontal configuration having the required structure of claims 1 and 10.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M KOEHLER whose telephone number is (571)272-3560. The examiner can normally be reached Mon.-Fri. 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571)-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726